Case: 14-15380   Date Filed: 06/29/2015   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15380
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:13-cv-00045-DHB-BKE



MICHAEL TAYLOR,

                                                            Plaintiff-Appellant,

                                  versus

NATIONAL SECURITY AGENCY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (June 29, 2015)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
             Case: 14-15380        Date Filed: 06/29/2015   Page: 2 of 11


      Michael Taylor, proceeding pro se, appeals the district judge’s granting

summary judgment to the National Security Agency (“NSA”) in his action brought

under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), and the Privacy

Act of 1974, 5 U.S.C. § 552a (“Privacy Act”). He also appeals denial of his

motions for temporary restraining orders. We affirm in part and dismiss in part.

                              I.      BACKGROUND

A.    Taylor’s Document Requests to the NSA

      Under FOIA and the Privacy Act, Taylor wrote a letter to the NSA and

requested any and all records about him maintained by the NSA. He also

requested (1) applications for orders authorizing or approving interception of his

communications and documents related to those applications, (2) applications for

orders authorizing the NSA to read his mind, (3) orders authorizing the NSA to

intercept his communications or thoughts, and documents related to such orders,

and (4) documents identifying all other agencies that have requested surveillance

of him.

      The NSA issued a letter denying his request and explained a search of its

most comprehensive filing systems, including information concerning applicants,

personnel, security, medical, and training records, showed Taylor never had been

affiliated with the NSA, which had no records relating to him. Regarding Taylor’s

FOIA request, the NSA responded it could neither confirm nor deny the existence


                                            2
               Case: 14-15380       Date Filed: 06/29/2015      Page: 3 of 11


of intelligence records responsive to his request, because that information was

classified by executive order and exempt from disclosure under the FOIA. 1

       Taylor administratively appealed the NSA’s denial; the NSA affirmed the

denial of his request. In the letter affirming the denial, the NSA specifically

affirmed the Glomar response with reference to Taylor’s request for intelligence

documents.

B.     District Court Proceedings

       In his amended complaint in federal district court, Taylor sought relief,

based on denial of his FOIA and Privacy Act requests by the NSA, and moved the

district judge to compel the NSA to produce non-secret portions of the requested

documents. Taylor also filed a motion for a temporary restraining order, in which

he claimed unidentified NSA personnel had committed various hostile and

lascivious acts against him since 2003. Specifically, he maintained NSA personnel

had threatened to kill him, insulted him, used racial epithets toward him, and

engaged in various nonconsensual sex acts with him via virtual reality. He

requested a temporary restraining order, enjoining the NSA and its personnel from

having further contact with him or engaging in the conduct he had described in his

motion. The district judge denied Taylor’s motion for a temporary restraining
       1
           A response that neither confirms nor denies the existence of documents sought in a
FOIA request is known as a “Glomar response.” Office of Capital Collateral Counsel, N. Region
of Fla. ex rel. Mordenti v. Dep’t of Justice, 331 F.3d 799, 801 n.3 (11th Cir. 2003). “The term
has its origin in a case involving a FOIA request for information on the GLOMAR EXPLORER
submarine-retrieval ship.” Id. (citing Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir. 1976)).
                                              3
              Case: 14-15380     Date Filed: 06/29/2015   Page: 4 of 11


order and noted his allegations “reek[ed] of implausibility,” and he had failed to

show a substantial likelihood of success on the merits in his underlying action. R.

at 195.

      The NSA moved for summary judgment. In support of its motion, the NSA

attached a declaration by David Sherman, its Associate Director of Policy and

Records. Sherman stated the NSA had conducted reasonable searches to locate

records in its various Privacy Act records systems but had found nothing relating to

Taylor. Concerning Taylor’s FOIA request, Sherman explained public disclosure

of the NSA’s capability to collect specific communications or the substance of any

specific communications could gravely threaten national security. The district

judge granted summary judgment to the NSA regarding Taylor’s FOIA claims.

The judge denied summary judgment to the NSA on the Privacy Act claims but

found the NSA’s conclusory assertions concerning its records search and Taylor’s

lack of affiliation with the NSA to be insufficient.

      Taylor then filed a second motion for a temporary restraining order and

reasserted many of the allegations from his first motion. He added the NSA had

the capability to orchestrate his dreams and had caused him to dream he was

sexually assaulted. The district judge again denied Taylor’s motion for a

temporary restraining order and reiterated his allegations were implausible.




                                          4
                Case: 14-15380        Date Filed: 06/29/2015        Page: 5 of 11


       Meanwhile, the NSA again moved for summary judgment on Taylor’s

Privacy Act claim. With a second declaration from Sherman, it explained the

methods and databases used to investigate Taylor’s Privacy Act request. Sherman

also stated the NSA’s Glomar response was proper because confirming or denying

the existence of responsive intelligence information would reveal properly

classified information and potentially threaten national security.

       The district judge granted summary judgment to the NSA for Taylor’s

Privacy Act claim and explained Sherman’s declaration (1) had provided

reasonably specific information concerning the NSA’s records search for

nonintelligence materials relating to Taylor, (2) was uncontroverted, and

(3) showed the exemption under § 552a(k)(1)2 to disclosure applied to Taylor’s

Privacy Act request for any intelligence documents. After the district judge issued

summary judgment to the NSA, Taylor timely filed his notice of appeal.

                                     II.     DISCUSSION

A.     Glomar Response

       On appeal, Taylor argues the NSA may not use § 552a(k)(1) of the Privacy

Act to justify issuing a Glomar response and refusing to disclose non-secret

portions of classified documents. We review de novo a district judge’s granting

       2
           Section 552a(k)(1) of the Privacy Act incorporates § 552(b)(1) (“Exemption 1”) from
the FOIA, which exempts from disclosure documents, where (1) an executive order establishes
criteria for keeping them secret, and (2) they are properly so classified pursuant to that order. 5
U.S.C. §§ 552a(k)(1), 552(b)(1).
                                                 5
              Case: 14-15380     Date Filed: 06/29/2015    Page: 6 of 11


summary judgment. Times Publ’g Co. v. U.S. Dep’t of Commerce, 236 F.3d 1286,

1288 n.1 (11th Cir. 2001). Summary judgment is appropriate, where the movant

shows there is no genuine dispute as to any material fact, and it is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). We construe pro se briefs

liberally, but pro se litigants nonetheless must conform to procedural rules. See

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). A pro se litigant

abandons arguments he does not discuss in his initial brief. Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008).

      “The Privacy Act governs the government’s collection and dissemination of

information and maintenance of its records and generally allows individuals to gain

access to government records on them and to request correction of inaccurate

records.” Perry v. Bureau of Prisons, 371 F.3d 1304, 1304 (11th Cir. 2004)

(citation, internal quotation marks and alteration omitted). The Privacy Act

provides each agency that maintains a system of records shall

             upon request by any individual to gain access to his
             record or to any information pertaining to him which is
             contained in the system, permit him and upon his request,
             a person of his own choosing to accompany him, to
             review the record and have a copy made of all or any
             portion thereof in a form comprehensible to him.

5 U.S.C. § 552a(d)(1). The FOIA, which requires the government to disclose

documents under certain circumstances, contains nine exemptions from disclosure.

See 5 U.S.C. § 552(a)-(b); see also CIA v. Sims, 471 U.S. 159, 166-67, 105 S. Ct.
                                           6
              Case: 14-15380     Date Filed: 06/29/2015    Page: 7 of 11


1881, 1886 (1985). Generally, an agency may not rely on the FOIA disclosure

exemptions “to withhold from an individual any record which is otherwise

accessible to such individual under the provisions of [§ 552a].” 5 U.S.C.

§ 552a(t)(1). Nevertheless, the Privacy Act expressly incorporates Exemption 1 of

the FOIA, under which an agency may withhold records “(A) specifically

authorized under criteria established by an Executive order to be kept secret in the

interest of national defense or foreign policy and (B) [which] are in fact properly

classified pursuant to such Executive order.” Id. §§ 552a(k)(1), 552(b)(1).

      When a government agency issues a Glomar response, it must “‘provide a

public affidavit explaining in as much detail as is possible the basis for its claim

that it can be required neither to confirm nor deny the existence of the requested

records.’” Ely v. FBI, 781 F.2d 1487, 1493 (11th Cir. 1986) (quoting Phillippi,

546 F.2d at 1013). Then, the government agency’s arguments are subject to

“testing by [the requestor],” who may seek appropriate discovery if necessary to

clarify the agency’s position. Id. (quoting Phillippi v. CIA, 546 F.2d 1009, 1013

(D.C. Cir. 1976)).

      As an initial matter, Taylor’s argument on appeal relates only to the district

judge’s final summary judgment order, regarding the application of Exemption 1

of the FOIA to Taylor’s Privacy Act claims, not the partial summary judgment

order. Because Taylor does not (1) raise any argument the NSA improperly


                                           7
               Case: 14-15380      Date Filed: 06/29/2015     Page: 8 of 11


invoked other FOIA exemptions, (2) reference the partial summary judgment

order, or (3) provide meaningful argument concerning the district judge’s

determination relative to his FOIA, as opposed to his Privacy Act request, he has

abandoned those arguments. See Timson, 518 F.3d at 874. Regarding his Privacy

Act request, Taylor does not contest the NSA’s response concerning its search of

non-intelligence records relating to him. He also does not challenge the

sufficiency of the NSA’s justification for invoking Exemption 1; instead, he

challenges only whether Exemption 1 can serve as a means to issue a Glomar

response to a Privacy Act request.

       Contrary to Taylor’s contention, neither §§ 552a(k)(1) nor 552(b)(1)

suggests the disclosure of redacted documents is required where a government

agency invokes Exemption 1, and neither provision suggests a Glomar response is

improper, when Exemption 1 applies. See 5 U.S.C. §§ 552a(k)(1), 552(b)(1). The

District of Columbia Circuit has reasoned persuasively a government agency may

issue a Glomar response under Exemption 1. See Larson v. Dep’t of State, 565

F.3d 857, 861 (D.C. Cir. 2009) (explaining Exemptions 1 and 33 of the FOIA

“cover not only the content of protected government records but also the fact of

their existence or nonexistence”). Notably, per Sherman’s declarations, the NSA

complied with the case law and prescribed requirements for showing a Glomar

       3
         Under Exemption 3 of the FOIA, 5 U.S.C. § 552(b)(3), information need not be
disclosed if a statute exempts the information from disclosure.
                                             8
              Case: 14-15380     Date Filed: 06/29/2015   Page: 9 of 11


response is warranted. See Ely, 781 F.2d at 1493. On the facts of this case, we

conclude the NSA provided sufficient justification for issuing a Glomar response

to Taylor’s Privacy Act request. Therefore, the district judge properly granted

summary judgment to the NSA.

B.    Temporary Restraining Orders

      Taylor argues the district judge erred in denying his motions for temporary

restraining orders and asserts he suffered irreparable injury because of the NSA’s

alleged misconduct. The NSA contends the district judge’s denials of Taylor’s

motions for temporary restraining orders were non-final orders, over which we

lack jurisdiction.

      We generally lack jurisdiction to hear appeals from orders denying

temporary restraining orders. See Fernandez-Roque v. Smith, 671 F.2d 426, 429

(11th Cir. 1982) (“It is well established that as a general rule a temporary

restraining order is not appealable.”). “TRO rulings, however, are subject to

appeal as interlocutory injunction orders if the appellant can disprove the general

presumption that no irreparable harm exists.” Ingram v. Ault, 50 F.3d 898,

899-900 (11th Cir. 1995). Where a federal government agency is party to a suit, a

party may appeal the denial of specified interlocutory orders, including injunctions,

within 60 days of the date on which the district judge issues his order denying the

injunction. See 28 U.S.C. § 1292(a)(1); Fed. R. App. P. 4(a)(1)(B); see also Pitney


                                          9
               Case: 14-15380    Date Filed: 06/29/2015    Page: 10 of 11


Bowes, Inc. v. Mestre, 701 F.2d 1365, 1373 (11th Cir. 1983) (“Mestre could have

appealed the injunction under 28 U.S.C. § 1292(a)(1) within thirty days of the date

it was first entered.”). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214, 127 S. Ct. 2360,

2366 (2007).

      If Taylor could have appealed the denials of his motions, it would have been

under the interlocutory appeal provision of § 1292(a)(1), but he failed to file a

notice of appeal within 60 days of the orders he now attempts to appeal. See 28

U.S.C. § 1292(a)(1); Fed. R. App. P. 4(a)(1)(B). Because the timely filing of a

notice of appeal is a jurisdictional requirement in civil cases, and Taylor failed to

file a notice of appeal from the denial of his motions for temporary restraining

orders within the 60-day time period, we lack jurisdiction to entertain his appeal

from the denials of his motions for temporary restraining orders. See 28 U.S.C.

§ 1292(a)(1); Fed. R. App. P. 4(a)(1)(B); Bowles, 551 U.S. at 214, 127 S. Ct. at

2366; see also Pitney Bowes, Inc., 701 F.2d at 1373.

                                III.   CONCLUSION

      We affirm the district judge’s granting summary judgment to the NSA on

Taylor’s Privacy Act claim. Because we lack jurisdiction to review the district

judge’s denial of Taylor’s motions for temporary restraining orders, we dismiss

that portion of his appeal.


                                           10
    Case: 14-15380   Date Filed: 06/29/2015   Page: 11 of 11


AFFIRMED IN PART, DISMISSED IN PART.




                              11